Citation Nr: 1019325	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  04-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include on a secondary basis to posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2007, on appeal of a May 2003 rating 
decision of the St. Petersburg, Florida regional office (RO) 
of the Department of Veterans Affairs (VA).   The rating 
decision denied the Veteran's claim and the Board remanded 
the matter for additional development.

The issue of entitlement to an earlier effective date for a 
total rating on the basis of individual unemployability 
(TDIU) has been raised by the record (see Veteran's statement 
of April 2004), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of PTSD and 
hypertension.

2.  The Veteran reported during his April 1966 enlistment 
examination that he had hypertension and was denied entry to 
service in 1964, but both the February 1964 examination 
report and the 1966 examination report reflect that he was 
found qualified for enlistment.  

3.  The Veteran is not shown to have hypertension secondary 
to PTSD or due to any event or incident of his service 
including aggravation of a pre-existing condition.  





CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been in sound physical 
condition upon entrance onto active military duty.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2009).

2.  Hypertension was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated, nor proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Under VCAA, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in January 2003, which informed 
him of the requirements needed to establish entitlement to 
service connection.  In September 2007, he received 
additional notice of these elements in a letter from the 
Appeals Management Center (AMC).  In accordance with the 
requirements of VCAA, the letters informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  

The Veteran also was informed, in the January 2003 letter, as 
to the elements of a claim of entitlement to service 
connection on a secondary basis and, in the September 2007 
letter, as to how an appropriate disability rating and 
effective date would be assigned, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), if his 
claim was granted.  Although the Veteran was not provided a 
separate notice letter informing him of the elements of a 
claim for service connection on an aggravational basis, the 
Board observes that the 2003 and 2007 letters informed him 
that the first element of a claim for service connection was 
evidence that he "had an injury in military service or a 
disease that began in or was made worse during military 
service."  As such, the Board finds that there was no error 
in the notice provided and that VA has met its duty to notify 
the claimant per 38 U.S.C.A. § 5103(a).

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
January 2009, the Veteran received a VA examination for 
hypertension.  The examination included review of his claims 
file.  Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

As noted above, this case was remanded in August 2007 - the 
Board directed that the Veteran should be provided an 
examination for hypertension and that the RO should assist 
the Veteran in obtaining any outstanding records of private 
medical treatment.  


The AMC mailed the Veteran a release form in September 2007 
and requested that he "provide any evidence that has not 
been previously considered" and specifically sought the 
private medical records referenced in the August 2007 remand.  
The Veteran did not complete/return the release form and 
submitted a form in September 2008 stating that he did not 
have any further information or evidence to submit.  A March 
2009 letter informed the Veteran that he had an additional 30 
days during which to submit additional evidence before his 
claim would be returned to the Board; the Veteran, through 
his authorized representative, responded with a March 2009 
statement that he had no further argument.  The Board notes 
that "[t]he duty to assist is not always a one-way street," 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).   

The VA examination was conducted January 2009.  The Veteran, 
through his representative contended in an April 2010 
statement that the examination was deficient.  The Board 
notes that the reason the representative identified for this 
contention of deficiency was that the examiner "did not 
measure the Veteran's blood pressure as prescribed in 38 
C.F.R. § 4.104" to confirm hypertension by taking blood 
pressure readings two (2) or more times on at least three (3) 
different days.  Although the representative is correct that 
such readings were not conducted, the Board observes that the 
2007 remand specified that the purpose of the examination was 
to determine whether hypertension was etiologically related 
to PTSD, not to confirm the diagnosis, or determine the 
current severity of, hypertension.  The Board finds that the 
record contains sufficient evidence of diagnosis of, and 
treatment for, hypertension.

As the AMC made attempts to obtain the information - private 
medical records - requested by the Board in the 2007 remand, 
and an examination - to the specifications of the remand 
instructions - was conducted in 2009, the Board finds that 
all actions and development directed in the earlier remand 
have been substantially completed.  Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (holding that, although VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required).  

The Board concludes that all evidence available to VA has 
been obtained and that there is sufficient medical evidence 
on file upon which to make a decision on the issue decided on 
appeal.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).

Service Connection Claim

The Veteran seeks service connection for hypertension, to 
include on a secondary basis to PTSD.  The Veteran has been 
diagnosed as having PTSD and hypertension.  His service 
treatment records reflect that he reported in 1966 that he 
had high blood pressure and that it had never been treated.  
Private medical records reflect that his blood pressure was 
monitored by a private physician beginning in 1989, that he 
was described as having "marked hypertension" in 1999, and 
that he began taking prescription medication for hypertension 
in 2001.  He was diagnosed with PTSD in 2002.

As the evidence of record also raises the theory of 
entitlement to service connection on an aggravational basis, 
the Board will address entitlement to service connection on 
direct, secondary, and aggravational bases.  See Robinson v. 
Mansfield, 21 Vet.App. 545 (2008) (noting that the Board must 
address all theories of entitlement explicitly raised by the 
claimant and the evidence of record). 

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and, as such, it must be denied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough - there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment or was aggravated by such 
service.  38 C.F.R. § 3.304(b) (2009).

Certain chronic diseases, such as hypertension, will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id., and see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).


Thus, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no- aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 
4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder is not presumed to have been aggravated by service.  
Verdon v. Brown, 8 Vet. App. 529 (1996).

As an initial consideration, there is no competent medical 
evidence that the Veteran had hypertension prior to service.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  While the 
Veteran's service treatment records reflect that he claimed 
in 1966 that he had been rejected for military service in 
1964 due to high blood pressure, the evidence does not 
support that allegation.

The record reflects that the Veteran received a pre-induction 
examination in February 1964.  The examination report 
reflects that the Veteran's blood pressure was 138/88 and his 
diastolic blood pressure, after exercise, was noted at 100mm.  
The report states that he was found qualified for induction.  
The Veteran received an enlistment examination in April 1966.  
The report reflects that the Veteran told the examiner that 
he had been rejected for military service in February 1964 
and "claim[ed] to have high blood pressure - never 
treated."  The word hypertension was written in a report 
section titled "summary of defects and diagnoses," but it 
was crossed out (his diastolic blood pressure was recorded at 
72 after exercise).   In February 1968, the Veteran received 
a periodic examination, which was normal (his blood pressure 
was recorded at 140mm. over 86mm.).  The Veteran's April 1968 
separation examination also reflects that he was evaluated as 
normal; the Veteran noted on an accompanying self-report of 
medical history that he was "in good health," did not have 
a history of high or low blood pressure, and had not ever 
been rejected for military service.  

Although the Veteran's post-exercise diastolic pressure in 
1964 was observed at 100mm, the Board notes that, for 
compensation purposes, hypertension is defined as diastolic 
pressure of 90mm or greater and isolated hypertension is 
defined as systolic blood pressure of predominantly 160mm or 
greater with a diastolic pressure of less than 90mm, as 
confirmed by readings taken two or more times on at least 
three different days - a single reading of 100mm does not, 
under the law, meet the definition of hypertension.  38 
C.F.R. § 4.104, Code 7101 (2009).  

Further, the Board notes the inconsistencies in the Veteran's 
service treatment records: that he was found qualified for 
induction in 1964, but reported in 1966 that he had been 
rejected for military service; that he reported an untreated 
history of hypertension in 1966, but reported no history of 
high (or low) blood pressure in 1968.  Due to these 
inconsistencies and the lack of medical evidence of a 
diagnosis of hypertension prior to, or in, service, the Board 
finds that clear and unmistakable evidence has not been 
presented to rebut the presumption of sound condition.  See 
Cotant, 17 Vet. App. at 131; 38 U.S.C.A. § 1153; VAOPGCPREC 
3- 2003.  

Following separation from service, the Veteran's private 
medical records reflect that a physician began monitoring his 
blood pressure in 1988.  Blood pressure was recorded at: 
140/100 in October 1988; 170/90 in March 1989; 130/100 and 
140/110 in August 1989; 140/90 in November 1989; and 194/100 
in April 1994.  He was diagnosed with coronary artery disease 
in February 1999.  The Veteran is described as having 
"marked hypertension" in a September 1999 treatment note 
and the record reflects that he was prescribed medication for 
high blood pressure beginning in April 2001.  VA treatment 
records, beginning in 2002, reflect continued treatment, 
including medication, for hypertension.

A July 2002 note from a county veterans' council reflects 
that the Veteran was referred to a veterans' center for PTSD 
treatment in January 2002.  An August 2002 VA examiner 
observed that the Veteran had PTSD and he was granted service 
connection for that condition in August 2002.  The Veteran's 
private physician submitted an April 2003 letter which stated 
that he had been "under [] professional care for his cardiac 
condition due to posttraumatic stress."  Subsequent VA 
treatment records reflect on-going treatment for PTSD.

The Veteran submitted two (2) articles in support of his 
claim:  an undated "Daily News" article stating that the 
results of a study "suggest that vets with symptoms of 
posttraumatic stress disorder are at greater risk of heart 
attacks as they age;" and the text of a "Wikipedia" page 
stating that hypertension is a risk factor of coronary artery 
disease.  

The Veteran was afforded a VA examination for hypertension in 
January 2009.  The examiner noted review of the claims file 
and observed that the diagnosis of hypertension had been 
previously established; the examiner listed his other 
diagnoses as coronary artery disease, cardiomegaly, and PTSD.  
Although observing that "episodic stressful events of any 
etiology will increase blood pressure transiently," the 
examiner noted that medical evidence of hypertension pre-
dated medical evidence of PTSD and that there was "no 
medical data in mainstream medicine that states there is a 
direct causal relationship, nor an aggravation relationship" 
between hypertension and PTSD.

The Veteran's service treatment records are negative for a 
medical diagnosis of hypertension.  Although a single blood 
pressure reading at the time of his pre-induction examination 
in February 1964 showed a diastolic pressure of 100mm., the 
reading was taken after exercise and subsequent in-service 
examinations do not reflect any observation, diagnosis, or 
treatment of hypertension.  The record is silent for blood 
pressure readings until a private medical record of October 
1988, which shows a blood pressure reading of 140/100.  The 
Veteran has not stated that he experienced hypertension in 
between his discharge from service and 1988; he has not 
provided any evidence of continuity of symptomatology.

The record reflects regular medical treatment for 
hypertension since 1989.  In January 2003, the Veteran 
claimed he experienced hypertensive vascular disease 
secondary to PTSD.  However, the Board notes that lay persons 
are not competent to render an opinion on matters of medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Further, evidence of a chronic condition must be based on 
medical evidence, unless it relates to a condition to which 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Although lay evidence is acceptable to 
prove symptomatology over a period of time when such 
symptomatology is within the purview of, or may be readily 
recognized by lay persons (Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007)), there is no evidence showing 
that the Veteran monitored his own blood pressure prior to 
the readings taken by a private physician in 1988.  

The medical evidence of record does not support a 
determination that the Veteran's hypertension is related to 
his service or to his service-connected PTSD.  Although the 
Veteran did submit a newspaper article stating that a single 
study "suggests" a link between PTSD and heart attacks, the 
article did not mention hypertension.  Further, the article 
did not state a definitive etiological connection existed and 
statements which are inconclusive as to the origin of a 
disease cannot be employed as suggestive of a linkage between 
the current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  

The Veteran's private physician issued an April 2003 note 
indicating that a "cardiac condition" was "due to" PTSD, 
but does not explicitly state the existence of an etiological 
relationship between PTSD and, specifically, hypertension; 
the Board notes that the Veteran also has been diagnosed with 
coronary artery disease and cardiomegaly.  Further, the 
letter does not reflect that the physician was aware of the 
Veteran's medical history (specifically, that hypertension 
was diagnosed years prior to PTSD) or otherwise suggest any 
review of relevant evidence within the claims file.  Although 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a physician's review of the claims file 
is not the determinative factor is assigning probative value, 
see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), 
it noted that a physician should have information regarding 
relevant case facts.  

The Court also has held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but a reasoned medical explanation connecting the two.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  The private 
physician's statement as to an etiological relationship 
consisted of one sentence and did not identify the "cardiac 
condition" being discussed or provide any reasoning for the 
opinion.  The only recent medical opinion of record that 
provides both clear conclusions and a reasoned medical 
explanation, clearly identifying hypertension as the relevant 
cardiac condition, is that of the January 2009 VA examiner.  
As noted, this examiner reviewed the pertinent records and 
concluded that the medical evidence was against the claim, 
based on the chronology of diagnoses and mainstream medical 
data. 

Thus, the most probative evidence of record does not support 
the Veteran's claim of entitlement to service connection-on 
a direct, secondary, or aggravational basis-for 
hypertension.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
such, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


